Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


IN RE:  TONY MARTINEZ, M.D.


                        Relator.
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00263-CV

AN ORIGINAL PROCEEDING

IN MANDAMUS





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Tony Martinez, M.D., asks this Court to issue a writ of mandamus against the
Honorable Javier Alvarez,  Judge of the County Court at Law No. 3 of El Paso County, in order to
compel Judge Alvarez to enter judgment on the jury's verdict.  In order to be entitled to mandamus
relief, a relator must meet two requirements.  First, the relator must show that the trial court clearly
abused its discretion.  In re Prudential Insurance Company of America, 148 S.W.3d 124, 135 (Tex.
2004).  Second, the relator must demonstrate he has no adequate remedy by appeal.  Id. at 135-36. 
Since Relator filed his mandamus petition, the trial court has entered judgment.  Accordingly, we
dismiss this mandamus proceeding as moot.

						KENNETH R. CARR, Justice

October 23, 2008

Before Chew, C.J., McClure, and Carr, JJ.